Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 1 of 17

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

CONSUMER INSURANCE USA : DOCKET NO.
v. DECLARATORY JUDGMENT
HUNTLEIGH DEALERSHIP
SERVICES, INC., and HUNTLEIGH :
BUS SALES, INC. CIVIL ACTION

DECLARATORY JUDGMENT COMPLAINT

Plaintiff Consumers Insurance USA, by and through its attorneys, Billet & Associates,

LLC, hereby avers the following:
EXHIBITS

il True and correct copies of the following exhibits to this Complaint are attached
hereto, made a part hereof, and marked as follows:

Exhibit “1” Purchase Agreement, April 3, 2015

Exhibit “2” Complaint

Drexel Paulmier, a minor, by and through his parent and natural

guardian Greg Paulmier, et al. v. Clarence Beamer, Jr., et al., CCP,
Phila., November Term 2018, No. 003154

 

Exhibit “3” Complaint
Dea Carter, a minor, by and through her mother and natural

guardian Dea Alexander, et al. v. Clarence Beamer, Jr., et al., CCP,
Phila., November Term 2018, No. 003078

Exhibit “4” Complaint
Elijah A. Allen, a minor, by and through his parents and natural

guardians Lisa Moton and Stephen Allen, et al. v. Clarence
Beamer, Jr., et_al., CCP, Phila., November Term 2018, No. 003177

 

 

 

Exhibit “5” Complaint
Elijah Mullen-Fripps, a minor, by and through his parent and
natural guardian Catherine Battle, et al. v. Clarence Beamer, Jr., et
al., CCP, Phila., November Term 2018, No. 003151
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 2 of 17

Exhibit “6”

Exhibit “7”

Exhibit “8”

Exhibit “9”

Exhibit “10”

Exhibit “11”

Exhibit “12”

Exhibit “13”

Exhibit “14”

Complaint

Saniyah Copeland. a minor, by and through her parents and natural
guardians Scott Copeland and Shonda Corbett, et al. v. Clarence
Beamer, Jr., et.al., CCP, Phila., November Term 2018, No. 003216

 

Complaint

Kayla Daniel, a minor, by and through her parents and natural
guardians Haidache and Rebecca Daniel, et al. v. Clarence
Beamer, Jr., et.al., CCP, Phila., November Term 2018, No. 003207

 

 

Complaint

Gervone Elliott and Devaroe Elliott, w/h, indiv. and as parents and
natural guardians of T.E., a minor v. Clarence Beamer, Jr., et al.
CCP, Phila., November Term 2018, No. 003185

Complaint

Elvin N. Cruz, a minor, by and through his parent and natural
guardian Estefani Rush, et al. v. Clarence Beamer, Jr., et_al., CCP,
Phila., November Term 2018, No. 003219

Complaint

[REDACTED]. a minor, by and through her parent and natural
guardian Yuma Euell, et al. v. Clarence Beamer, Jr., et al., CCP,
Phila., November Term 2018, No. 003212

Complaint

Monet Davis, a minor, by and through her legal guardian Annette
Frazier, et al. v. Clarence Beamer, Jr., et al., CCP, Phila.,
November Term 2018, No. 003220

Complaint

Madison Merritt, a minor, by and through her parents and natural
guardians Tiffany Graham and Bryon Merritt, et al. v. Clarence
Beamer, Jr., et al., CCP, Phila., November Term 2018, No. 003173

 

 

Complaint

Kyla Hayes, a minor, by and through her parent and natural
guardian Khari Hayes, et al. v. Clarence Beamer, Jr., et al., CCP,
Phila., November Term 2018, No. 003182

 

Complaint

Brittany Jacobs, an incapacitated person, by and through her
mother and plenary guardian, Lynn Jacobs, Kimberly Smith and
Ronald Smith, Jr., b/w, Noah Kensey, a minor, by and through his
parents and natural guardians Shanita Kensey and Brian Kensey, et
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 3 of 17

Exhibit “15” Complaint
Kareem Callender-Daniel, a minor, by and through his parent and
natural guardian Allan Daniel, et al. v. Clarence Beamer, Jr., et_al.,
CCP, Phila., November Term 2018, No. 003158

Exhibit “16” Complaint
Elizabeth Laureano and Edwin Laureano, h/w, as parents and
natural guardians of A.L., a minor v. Clarence Beamer, Jr.. et al.,
CCP, Phila., November Term 2018, No. 003228

Exhibit “17” Complaint
Sincere Fullerton, a minor, by and through his legal guardian and
paternal grandmother Darcel McClean, et al. v. Clarence Beamer,
Jr.. et. al., CCP, Phila., November Term 2018, No. 003174

Exhibit “18” Complaint
Christian Porterfield, a minor, by and through his parent and
natural guardian Shaneia Porterfield, et al. v. Clarence Beamer, Jr..
et al., CCP, Phila., November Term 2018, No. 003192

Exhibit “19” Consumers Insurance policy 11/30/14 - 11/30/15

Exhibit “20” Consumers Insurance policy 11/30/15 - 11/30/16

Exhibit “21” Notice of Non-Renewal, September 30, 2016

Exhibit “22” Denial of coverage letter, January 21, 2019

PARTIES
2. Plaintiff Consumers Insurance USA (hereinafter “Consumers”) is an insurance

al., Sanaia Jones, a minor, by and through her parents and natural
guardians Tiffany Jones and Patrick Jones. et al., Amani Midgette-
Muhammad, a minor, by and through her mother and natural
euardian Enonge Mallard, et al., Charlotte Carlies, a minor, by and
through her parents and natural guardians BettyAnn Carlies and
Charles Carlies, et al., Charles Carlies, and Courtney Brown, a
minor, by and through her parents and natural guardians Shanda
Brown and Gregory Brown, et al. v, Clarence Beamer, Jr., et al.,
CCP, Phila., November Term 2018, No. 003180

 

 

 

 

 

 

 

 

 

 

 

company and affiliate of the Motorists Insurance Group, with its principle place of business at

471 East Broad Street, Columbus, Ohio 43215.
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 4 of 17

3. Defendant Huntleigh Dealership Services, Inc., is a corporation with its principle
place of business at 13788 Lakefront Drive, Earth City, Missouri 63045-1420.
4, Defendant Huntleigh Bus Sales, Inc., is a corporation with its principle place of

business at 13788 Lakefront Drive, Earth City, Missouri 63045-1420.

JURISDICTION AND VENUE
5. This Court has jurisdiction over the subject matter of this case due to diversity of
citizenship pursuant to 28 U.S.C. §1332, as this is an action between citizens or corporations of
different states, and the amount in controversy exceeds $75,000 exclusive of interest and costs.
6. Venue lies in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §1391.

7. This action is brought under the Federal Declaratory Judgments Act, 28 USC

 

 

§2201, et seq.
FACTS AND PROCEDURAL BACKGROUND
The Accident and Claims
8. This insurance declaratory judgment action arises out of a bus accident which

occurred on May 15, 2017. See Exhibits “2”-“18” (complaints).

9. The bus in question was a 2006 International (Navistar), VIN No.
1HVBTAAN36H265273, outfitted by the Krystal Bus Company as a 2006 Krystal model KK38
(hereinafter “the Bus”). See Exhibit “2” (Paulmier complaint)’ at J 20-40, 40-48, 99.

10. At all times relevant hereto, defendants Huntleigh Dealership Services, Inc., and
Huntleigh Bus Sales, Inc. (hereinafter, collectively, “Huntleigh”), were in the business of used
bus sales.

11. In 2015 the Bus was owned by Huntleigh for sale as a “used” or “pre-owned” bus.

 

 

allegations of facts common to all the complaints, rather than citing paragraphs in each and every complaint.

4
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 5 of 17

12. On April 3, 2015, the Bus was sold by Huntleigh to FKW, Inc., 1908
Rochambeau, Malvern, Pennsylvania 19355. See Exhibit “1” (Purchase Agreement); Exhibit
“2” at F 15.

13. At all times relevant hereto, FK W, Inc., and/or Werner Bus Lines, Inc., 144
Chester Avenue, Phoenixville, Pennsylvania 19460 (also known as Werner Coach) (hereinafter,
collectively, “Werner Bus Lines”), operated a charter bus business, including charter bus
services for school field trips. See Exhibit “2” at J] 6-17.

14. —_ At all times relevant hereto, Werner Bus Lines contracted with the Philadelphia
School District to provide the Charles W. Henry Elementary School with a charter bus for an gh
Grade field trip to Washington, DC, on May 15, 2017. See Exhibit “2” at {¥ 16, 75, 83-84, 97.

15. Werner Bus Lines provided the Bus for the field trip, and an employee driver,
Clarence Beamer, Jr. See Exhibit “2” at 3-7, 99-101.

16. While traveling on Interstate-95 at or near Havre de Grace, Harford County,
Maryland, the Bus was involved in an accident in which children and adults on the bus were
injured. See Exhibit “2” at J 113-118 (description of accident).

17. As aresult of the accident, the following 17 civil actions were filed in the
Philadelphia, Pennsylvania, Court of Common Pleas seeking personal injury and other damages:*

Drexel Paulmier, a minor, by and through his parent and natural guardian Greg

Paulmier, et al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003154
(Exhibit “2”’);

 

Dea Carter, a minor, by and through her mother and natural guardian Dea Alexander,
et al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003078 (Exhibit “3”);

 

 

Elijah A. Allen, a minor, by and through his parents and natural guardians Lisa
Moton and Stephen Allen, et al. v. Clarence Beamer, Jr.. et al., November Term 2018,
No. 003177 (Exhibit “4’’);

 

 

* These are the actions known to plaintiff Consumers as of the time this declaratory judgment complaint is being
filed.
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 6 of 17

Elijah Mullen-Fripps, a minor, by and through his parent and natural guardian
Catherine Battle, et al. v. Clarence Beamer, Jr., et al., November Term 2018, No.
003151 (Exhibit “5”);

Saniyah Copeland, a minor, by and through her parents and natural guardians Scott
Copeland and Shonda Corbett, et al. v. Clarence Beamer, Jr., et al., November Term
2018, No. 003216 (Exhibit “6”);

Kayla Daniel, a minor, by and through her parents and natural guardians Haidache
and Rebecca Daniel, et al. v. Clarence Beamer, Jr., et_al., November Term 2018, No.
003207 (Exhibit “7”);

 

Gervone Elliott and Devaroe Elliott, w/h, indiv. and as parents and natural guardians
of T.E.. a minor v. Clarence Beamer, Jr., et al., November Term 2018, No. 003185
(Exhibit “8”’);

Elvin N. Cruz. a minor, by and through his parent and natural guardian Estefani Rush,
et al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003219 (Exhibit “9°’);

 

 

[REDACTED], a minor, by and through her parent and natural guardian Yuma Euell,
et al. v. Clarence Beamer, Jr., et_al., November Term 2018, No. 003212 (Exhibit
10°);

Monet Davis, a minor, by and through her legal guardian Annette Frazier, et al. v.
Clarence Beamer, Jr., et al., November Term 2018, No. 003220 (Exhibit “11”’);

 

Madison Merritt, a minor, by and through her parents and natural guardians Tiffany
Graham and Bryon Merritt, et al. v. Clarence Beamer, Jr., et.al., November Term
2018, No. 003173 (Exhibit “12”);

Kyla Hayes, a minor, by and through her parent and natural guardian Khari Hayes, et
al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003182 (Exhibit “13”);

Brittany Jacobs. an incapacitated person, by and through her mother and plenary
guardian, Lynn Jacobs, Kimberly Smith and Ronald Smith, Jr.. h/w, Noah Kensey, a
minor, by and through his parents and natural guardians Shanita Kensey and Brian
Kensey. et al.. Sanaia Jones, a minor, by and through her parents and natural
guardians Tiffany Jones and Patrick Jones, et al., Amani Midgette-Muhammad, a
minor, by and through her mother and natural guardian Enonge Mallard, et al..
Charlotte Carlies, a minor, by and through her parents and natural guardians
BettyAnn Carlies and Charles Carlies, et al., Charles Carlies, and Courtney Brown, a
minor, by and through her parents and natural guardians Shanda Brown and Gregory
Brown, et al. v. Clarence Beamer, Jr., et_al., November Term 2018, No. 003180
(Exhibit “14’’);

 
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 7 of 17

Kareem Callender-Daniel. a minor, by and through his parent and natural guardian
Allan Daniel, et al. v. Clarence Beamer, Jr., et.al., November Term 2018, No. 003158
(Exhibit “15”’);

Elizabeth Laureano and Edwin Laureano, h/w, as parents and natural guardians of
A.L., a minor v, Clarence Beamer, Jr., et_al., November Term 2018, No. 003228
(Exhibit “16”’);

Sincere Fullerton, a minor, by and through his legal guardian and paternal
grandmother Darcel McClean, et al. v. Clarence Beamer, Jr., et al.. November Term
2018, No. 003174 (Exhibit “17”);

Christian Porterfield, a minor, by and through his parent and natural guardian Shaneia
Porterfield, et al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003192
(Exhibit “18”).

 

18. In their complaints, the claimants allege theories of negligent driving against the
bus driver; respondeat superior and negligent hiring, supervision, and entrustment against
Werner Bus Lines/FKW; and product liability (strict liability, negligent product liability, and
breach of warranties) against Navistar, Krystal, and Huntleigh. See Exhibits “2”-“18.”

19, The product liability theories include, inter alia, claims that the Bus did not have
seat belts. See Exhibits “2”-“18.”

20. ‘In particular, the claims against Huntleigh are that it should be liable for product

liability as a seller of a defective product, as it sold the Bus to Werner. See Exhibits “1”-“18.”

Huntleigh’s Insurance with Consumers Insurance USA
21. Prior to the accident of May 15, 2017, plaintiff Consumers had issued a policy of
insurance to Huntleigh, Policy No. AD 29160359-4, in two policy years with the following
policy periods/effective dates set forth in the “declarations” pages of the policies:

November 30, 2014 to November 30, 2015
November 30, 2015 to November 30, 2016

See Exhibits “19” and “20” (declarations).
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 8 of 17

22. Consumers’ coverage for Huntleigh -- a motor vehicle dealer -- was a “garage
policy” covering liability for certain claims involving: (1) “covered autos”; and (2) claims not
involving “covered autos.” See Exhibits “19” and “20,” each at Garage Coverage Form
(Insurance Services Office (“ISO”) form Commercial Auto CA 00 05 03 10), Section II(A)(1)
and (2). See also, {§ 27 and 36 of this Complaint, infra.

23. | Consumers’ last policy of insurance for Huntleigh expired on November 16,
2016. Consumers provided Huntleigh with a Notice of Non-Renewal on September 30, 2016,
and later issued a denial of coverage letter on January 21, 2019 with regard to the claims arising
out of the bus accident. See Exhibits “19” and “20” (declarations), “21” (Notice of Non-
Renewal), and “22” (denial of coverage letter).

24. Consumers never issued any other new or renewal insurance policies to Huntleigh
at any time after the expiration of Consumers’ last policy on November 30, 2016, after which
Huntleigh was no longer an insured of Consumers.

25. | Consumers did not insure Huntleigh at the time of the bus accident on May 15,

2017. See Exhibits “19” and “20” (declarations), and “21” (cancellation notice).

COUNT I
There is no coverage for the accident or claims, as the Bus was
not a “covered auto” and Consumers’ last policy issued
to Huntleigh expired on November 30, 2016

26. Plaintiff incorporates by reference all allegations in paragraphs 1-25 of this

Declaratory Judgment Complaint, as fully as though herein set forth at length.
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 9 of 17

A. There is no coverage for claims “resulting from
“*oarage operations’ other than the ownership,
maintenance, or use of covered “autos”
27. The Consumers policy, which expired on November 30, 2016, states in pertinent
part:
SECTION II - LIABILITY COVERAGE
A. Coverage
1. “Garage Operations” -- Other Than Covered “Autos”
a. We will pay all sums an “insured” legally must pay as damages
because of bodily injury” or “property damage” to which this
insurance applies caused by an “accident” and resulting from “garage

operations” other than the ownership, maintenance, or use of covered
co 3°
autos.

b. This insurance applies to “bodily injury” and “property damage” only
if:

(2) The “hodily injury” or “property damage” occurs during the policy
period...
See Exhibits “19” and “20,” each at Garage Coverage Form (Insurance Services Office (“ISO”)
form Commercial Auto CA 00 05 03 10), Section IT (A)(1).

28. Vehicles designated as “covered autos” under the Consumers’ policy that expired
on November 30, 2016 were those vehicles: (1) owned by Huntleigh; (2) “specifically described
“autos”; (3) “hired autos” (leased, etc.); (4) “non-owned autos” used in the garage business; (5)
customers’ autos in Huntleigh’s custody for repair, storage, etc.; and (6) vehicles for lease or
rental by Huntleigh. See Exhibits “19” and “20,” each at Garage Coverage Form pp. 1-2 of 17.

29. The Bus was not a “covered auto” at the time of the accident, as it was sold by

Huntleigh to FKW on April 3, 2015, see Exhibit “1,” and was therefore no longer: “owned” by
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 10 of 17

99, 66.

Huntleigh; “specifically described”; a “hired auto”; “used in the garage business”; a ““customer’s

auto”’; or for lease or rent by Huntleigh, see Exhibits “19” and “20,” each at Garage Coverage

 

Form pp. 1-2 of 17.

30. The Bus was also not a “covered auto” at the time of the accident, as Consumers
no longer provided coverage to Huntleigh after November 30, 2016.

31. As the Bus was not a “covered auto” at the time of the accident under Consumers’
last policy issued to Huntleigh, the claimants’ bodily injuries did not result from the “ownership,
maintenance, or use of a ‘covered auto.’”

32. In addition to the claimants’ bodily injuries not resulting from the “ownership,

399

maintenance, or use of a ‘covered auto,’” their bodily injuries were also required to have
occurred during Consumers’ policy period for coverage to apply. See Exhibits “19” and “20,”
each at Garage Coverage Form, Section II(A)(1)(b)(2).

33. As the last Consumers policy and policy period expired on November 30, 2016,
and as the accident and claimants’ bodily injuries occurred on May 15, 2017, coverage does not
apply as the bodily injuries did not occur during the policy period of the last insurance policy
issued by Consumers.

34. Coverage under Consumers’ last policy issued to Huntleigh does not apply, as
Huntleigh was no longer insured by Consumers at the time of the accident and the claimants’
bodily injuries. Put another way, there was no longer a Consumers policy at the time of the
accident and the claimants’ bodily injuries.

35. Accordingly, there is no coverage under any insurance policy issued by

Consumers to Huntleigh which applies to the claims arising out of the accident of May 15, 2017.

10
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 11 of 17

B. There is no coverage for claims “resulting from
‘garage operations’ involving the ownership,
maintenance, or use of covered ‘autos’”
36. | The Consumers policy, which expired on November 30, 2016, states in pertinent
part:

SECTION II - LIABILITY COVERAGE

A. Coverage

2. “Garage Operations” - Covered “Autos”
We will pay all sums an insured legally must pay as damages because of
bodily injury” or “property damage” to which this insurance applies
caused by an “accident” and resulting from “garage operations” involving
the ownership, maintenance, or use of covered “autos.”
See Exhibits “19” and “20,” each at Garage Coverage Form, Section II(A)(2).
37. The Consumers policy further states:

SECTION V - GARAGE CONDITIONS

The following conditions apply in addition to the Common Policy Conditions:

B. General Conditions

7. Policy Period, Coverage Territory
Under this coverage form, we cover:

a. “Bodily injury,” “property damage,” and losses occurring;
during the policy period shown in the Declarations...

See Exhibits “19” and “20,” each at Garage Coverage Form, Section V.

1]
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 12 of 17

38. Accordingly, claims for bodily injury involving “covered autos” -- just like claims
for bodily injury not involving “covered autos” -- were required to occur during the policy
period. See Exhibits “19” and “20,” each at Garage Coverage Form, Section V.

39. As the Bus was not a “covered auto” at the time of the accident, and as the
claimants’ bodily injuries did not occur during the policy period which ended on November 30,
2016, coverage under Consumers’ last policy issued to Huntleigh does not apply.

40. Accordingly, there is no coverage under any insurance policy issued by
Consumers to Huntleigh which applies to the claims arising out of the accident of May 15, 2017.

WHEREFORE, plaintiff Consumers Insurance USA demands judgment in its favor and

against the defendants as set forth in Count III, infra.

COUNT If

There was no coverage for product liability claims
under Consumers’ last policy issued to Huntleigh

41. Plaintiff incorporates by reference all allegations in paragraphs 1-40 of this
Declaratory Judgment Complaint, as fully as though herein set forth at length.

42. The Consumers policy, which expired on November 30, 2016, states, in pertinent
part:

PRODUCT LIABILITY EXCLUSION

It is understood and agreed that the Insurer (Consumers Insurance USA) shall not

be liable to make payment for loss on account of any Claim based upon, arising

out of or attributable to any deficiency, malfunction or defect of any kind of any

product manufactured, designed, distributed, or sold by the Insured.

See Exhibits “19” and “20,” each at Commercial Auto Form CI 06 19 06 09 (Product Liability

Exclusion).

12
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 13 of 17

43, While the last Consumers’ policy issued to Huntleigh expired on November 30,
2016, it nonetheless excluded coverage for all product liability claims.

44. So even it were assumed, arguendo, that the last policy issued by Consumers to
Huntleigh was still in effect at the time of the accident, which is denied, coverage would not
apply anyway, as the claims against Huntleigh are for product liability, which were excluded
from coverage.

45. Accordingly, there is no coverage under any insurance policy issued by
Consumers to Huntleigh which applies to the claims arising out of the accident of May 15, 2017.

WHEREFORE, plaintiff Consumers Insurance USA demands judgment in its favor and

against the defendants as set forth in Count III, infra.

COUNT Il

46. Plaintiff incorporates by reference all allegations in paragraphs 1-45 of this
Declaratory Judgment Complaint, as fully as though herein set forth at length.

WHEREFORE, plaintiff Consumers Insurance USA demands judgment in its favor and
against the defendants, declaring, as a matter of law, that:

A. Plaintiff Consumers Insurance USA has no duty to insure, indemnify, or defend
defendants Huntleigh Dealership Services, Inc., and Huntleigh Bus Sales, Inc., for any claims,
lawsuits, crossclaims, or counterclaims for bodily injury, property damage, or any other claims
for recovery arising out of the bus accident of May 15, 2017 on Interstate-95 at or near Havre de
Grace, Harford County, Maryland, and including, but not limited to, the following lawsuits filed
in the Philadelphia (Pennsylvania) Court of Common Pleas, the claims, complaints, crossclaims,
and counterclaims contained therein, and any other claims and lawsuits that may be asserted

arising out of said accident:

13
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 14 of 17

Drexel Paulmier, a minor, by and through his parent and natural guardian Greg
Paulmier, et al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003154;

 

Dea Carter, a minor. by and through her mother and natural guardian Dea Alexander,
et al. v. Clarence Beamer, Jr.. et al., November Term 2018, No. 003078;

 

Elijah A. Allen, a minor, by and through his parents and natural guardians Lisa
Moton and Stephen Allen, et al. v. Clarence Beamer, Jr., et al., November Term 2018,
No. 003177;

 

Elijah Mullen-Fripps, a minor, by and through his parent and natural guardian
Catherine Battle, et al. v. Clarence Beamer, Jr., et al., November Term 2018, No.
003151;

 

 

Saniyah Copeland, a minor, by and through her parents and natural guardians Scott
Copeland and Shonda Corbett, et al. v. Clarence Beamer, Jr., et al., November Term
2018, No. 003216;

 

 

Kayla Daniel, a minor, by and through her parents and natural guardians Haidache
and Rebecca Daniel, et al. v. Clarence Beamer, Jr., et.al., November Term 2018, No.
003207;

 

Gervone Elliott and Devaroe Elliott, w/h, indiv. and as parents and natural guardians
of T.E., a minor v, Clarence Beamer, Jr., et al., November Term 2018, No. 003185;

Elvin N. Cruz, a minor, by and through his parent and natural guardian Estefani Rush,
et.al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003219;

 

[REDACTED], a minor, by and through her parent and natural guardian Yuma Euell,
et al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003212;

 

Monet Davis, a minor, by and through her legal guardian Annette Frazier, et al. v.
Clarence Beamer, Jr., et al., November Term 2018, No. 003220;

 

 

Madison Merritt, a minor, by and through her parents and natural guardians Tiffany
Graham and Bryon Merritt, et al. v. Clarence Beamer, Jr., et al., November Term
2018, No. 003173;

 

 

Kyla Hayes, a minor, by and through her parent and natural guardian Khari Hayes, et
al. v. Clarence Beamer, Jr.. et al., November Term 2018, No. 003182;

 

Brittany Jacobs, an incapacitated person, by and through her mother and plenary
guardian, Lynn Jacobs, Kimberly Smith and Ronald Smith, Jr.. h/w, Noah Kensey, a
minor, by and through his parents and natural guardians Shanita Kensey and Brian
Kensey, et al., Sanaia Jones, a minor, by and through her parents and natural
guardians Tiffany Jones and Patrick Jones, et al.. Amani Midgette-Muhammad. a

 

 

 

 

14
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 15 of 17

minor, by and through her mother and natural guardian Enonge Mallard, et al.,
Charlotte Carlies, a minor, by and through her parents and natural guardians
BettyAnn Carlies and Charles Carlies, et al., Charles Carlies, and Courtney Brown, a
minor, by and through her parents and natural guardians Shanda Brown and Gregory
Brown, et al. v. Clarence Beamer, Jr., et_al., November Term 2018, No. 003180;
Kareem Callender-Daniel, a minor, by and through his parent and natural guardian
Allan Daniel, et al. v. Clarence Beamer, Jr., et al., November Term 2018, No.
003158;

Elizabeth Laureano and Edwin Laureano, h/w, as parents and natural guardians of
A.L., a minor v. Clarence Beamer, Jr., et al., November Term 2018, No. 003228;

Sincere Fullerton, a minor, by and through his legal guardian and paternal
grandmother Darcel McClean, et al. v. Clarence Beamer, Jr., et al., November Term
2018, No. 003174;

Christian Porterfield, a minor, by and through his parent and natural guardian Shaneia
Porterfield, et al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003192

and;

B. Insurance coverage under Consumers Insurance USA’s insurance policy, Policy
No. AD 29160359-4, policy periods/effective dates November 30, 2014 to November 30, 2015
and November 30, 2015 to November 30, 2016, including all declarations, provisions,
amendments, exclusions, exceptions, and endorsements, does not apply to afford insurance
coverage or a defense to defendants Huntleigh Dealership Services, Inc., or Huntleigh Bus Sales,
Inc., for any claims, lawsuits, crossclaims, or counterclaims for bodily injury, property damage,
or any other claims for recovery arising out of the bus accident of May 15, 2017 on Interstate-95
at or near Havre de Grace, Harford County, Maryland, and including, but not limited to, the
following lawsuits filed in the Philadelphia (Pennsylvania) Court of Common Pleas, the claims,
complaints, crossclaims, and counterclaims contained therein, and any other claims and lawsuits
that may be asserted arising out of said accident:

Drexel Paulmier. a minor, by and through his parent and natural guardian Greg
Paulmier, et al. v. Clarence Beamer, Jr.. et.al., November Term 2018, No. 003154;

 

15
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 16 of 17

Dea Carter, a minor, by and through her mother and natural guardian Dea Alexander,
et al. v. Clarence Beamer, Jr., et.al., November Term 2018, No. 003078;

Elijah A. Allen, a minor, by and through his parents and natural guardians Lisa
Moton and Stephen Allen, et al. v. Clarence Beamer, Jr., et_al., November Term 2018,
No. 003177;

 

Elijah Mullen-Fripps, a minor, by and through his parent and natural guardian
Catherine Battle, et al. v. Clarence Beamer, Jr., et al., November Term 2018, No.
003151;

Saniyah Copeland, a minor, by and through her parents and natural guardians Scott
Copeland and Shonda Corbett, et al. v. Clarence Beamer, Jr., et al., November Term
2018, No. 003216;

Kayla Daniel, a minor, by and through her parents and natural guardians Haidache
and Rebecca Daniel, et al. v. Clarence Beamer, Jr., et al., November Term 2018, No.
003207;

Gervone Elliott and Devaroe Elliott, w/h, indiv. and as parents and natural guardians
of T.E., a minor vy. Clarence Beamer, Jr., et al., November Term 2018, No. 003185;

Elvin N. Cruz, a minor, by and through his parent and natural guardian Estefani Rush,
et al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003219;

[REDACTED], a minor, by and through her parent and natural guardian Yuma Euell,
et al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003212;

Monet Davis, a minor, by and through her legal guardian Annette Frazier, et al. v.
Clarence Beamer, Jr., et al., November Term 2018, No. 003220;

 

Madison Merritt, a minor, by and through her parents and natural guardians Tiffany
Graham and Bryon Merritt, et al. v. Clarence Beamer, Jr., et al., November Term
2018, No. 003173;

Kyla Hayes, a minor, by and through her parent and natural guardian Khari Hayes, et
al. v. Clarence Beamer, Jr., et.al., November Term 2018, No. 003182;

 

Brittany Jacobs, an incapacitated person, by and through her mother and plenary
guardian, Lynn Jacobs, Kimberly Smith and Ronald Smith, Jr., h/w. Noah Kensey, a
minor, by and through his parents and natural guardians Shanita Kensey and Brian
Kensey, et al., Sanaia Jones. a minor, by and through her parents and natural
guardians Tiffany Jones and Patrick Jones, et al., Amani Midgette-Muhammad, a
minor, by and through her mother and natural guardian Enonge Mallard, et al..
Charlotte Carlies, a minor, by and through her parents and natural guardians

16
Case 2:19-cv-01853-GEKP Document1 Filed 04/26/19 Page 17 of 17

BettyAnn Carlies and Charles Carlies, et al., Charles Carlies, and Courtney Brown, a
minor, by and through her parents and natural guardians Shanda Brown and Gregory
Brown, et al. v. Clarence Beamer, Jr.. et al., November Term 2018, No. 003180;

 

Kareem Callender-Daniel, a minor, by and through his parent and natural guardian
Allan Daniel, et al. v. Clarence Beamer, Jr., et al., November Term 2018, No.
003158;

 

Elizabeth Laureano and Edwin Laureano, h/w, as parents and natural guardians of
A.L.. a minor v. Clarence Beamer, Jr., et.al., November Term 2018, No. 003228;

 

 

Sincere Fullerton, a minor, by and through his legal guardian and paternal
grandmother Darcel McClean, et al. v. Clarence Beamer, Jr., et al., November Term
2018, No. 003174;

 

 

Christian Porterfield, a minor, by and through his parent and natural guardian Shaneia
Porterfield, et al. v. Clarence Beamer, Jr., et al., November Term 2018, No. 003192.

BILLET & ASSOCIATES, LLC

ROBERT DOUGLAS BILLET, ESQUIRE
MATTHEW H. SHUSTERMAN, ESQUIRE
PA Atty ID 38430/203595

2000 Market Street, Suite 2803
Philadelphia, PA 19103-3201
215-496-7500/fax 7505
rbillet@billetlaw.com
mshusterman@billetlaw.com

Attorneys for plaintiff Consumers
Insurance USA

Date: April 24, 2019

17
